DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, 10, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites the limitation “the one or more scanners”.  Should scanners be “sensors”?  Claims 9, 10, and 24 recite, “the item comprises one or more identifiers”.  Are these the same identifiers recited in the claims from which claims 9 and 10 depend?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, and 11-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breysse et al. (US 2022/0111420).  Breysse discloses a system/method/computer program product, comprising: a communication interface (see para 0025); and one or more processors (see para 0027) coupled to the communication interface and configured to: autonomously operate a robotic structure (8, 10) to move an item along a predetermined path from a source location (2) to a destination location (3, 4b), wherein: the item comprises one or more identifiers (see para. 0030, “sorting indication”); in response to a determination that at least one of the one or more identifiers was not obtained by one or more sensors (6, 9), an active measure is performed to cause the one or more sensors to obtain the at least one identifier that was not obtained (see para. 0034); the predetermined path corresponds to a path along which the item is moved from the source location to the destination location (see paras. 0025-0033); and the predetermined path is planned so that the item is moved within a threshold range of the one or more sensors while the item is moved along the predetermined path (see paras. 0025-0033); and autonomously operate the robotic structure to place the item at the destination location based at least in part on the plan (see paras. 0025-0033).  The one or more processors are further configured to: obtain the plan to operate the robotic structure to move and place the item from the source location to the destination location (see paras 0028-0029); and autonomously operate the robotic structure to pick the item from the source location based at least in part on the plan (see paras. 0028-0029); to autonomously operate the robotic structure to move the item along the predetermined path from the source location to the destination location comprises: determining whether the one or more sensors obtain the one or more identifiers of the item as the item is moved along the predetermined path (see paras. 0031-0034).  The active measure comprises: autonomously operate the robotic structure to iteratively move the item within the threshold range of the one or more sensors until the earlier of (i) all the one or more identifiers of the item are obtained by the one or more sensors, or (ii) a threshold number of iterations of moving the item within the range of the one or more sensors is attempted (see paras. 0034-0040, the threshold number is one).  The active measure comprises: autonomously operate the robotic structure to again move the item within the threshold of the one or more sensors, wherein: the robotic structure changes an orientation item relative to the one or more scanners; and an orientation of the item relative to the one or more scanners when the item is again moved within the threshold range of the one or more sensors is different from an orientation of the item when the item was moved within the threshold range of the one or more sensors during an initial attempt (see paras. 0034-0040, the threshold range is the field of view of the sensor).  The active measure comprises: determine a side of the item comprising the at least one identifier that was not obtained; determine a reconfigured orientation of the item corresponding to an increased likelihood that the one or more sensors will obtain the at least one identifier when the item is within the threshold range; and autonomously operate the robotic structure to again move the item within the threshold of the one or more sensors, the item being moved within the threshold range based at least in part on the reconfigured orientation (see paras. 0034-0040).  The active measure comprises: determine an updated plan for moving the item and placing the item at the destination location, wherein the updated plan comprises an updated path along which the item is to be moved; and autonomously operate the robotic structure to move and place the item based at least in part on the updated plan (see paras. 0034-0040).  The updated plan is determined based at least in part on the at least one identifier that was not obtained when the item was moved within the threshold range of the one or more sensors (see paras. 0034-0040).  The updated plan is determined based at least in part on a s side of the item comprising the at least one identifier that was not obtained, and a location of the one or more sensors (see para. 0025 and paras 0034-0040).  The threshold range of the one or more sensors corresponds to a field of view of the one or more sensors (inherent for all sensors using vision system).  At least one of the one or more sensors (6) is disposed at a static location relative to the base and carriage of the robotic structure (see Figs. 1 and 2).  Breyssee further discloses obtaining the plan to operate the robotic structure to move and place the item from the source location to the destination location, comprising: determining the plan based at least in part on a location of at least one of the one or more sensors (see paras. 0024-0040); and obtaining the plan to operate the robotic structure to move and place the item from the source location to the destination location, wherein: at least one of the one or more sensors is disposed at a static location relative to the robotic structure; and the plan includes running a predefined routine associated with moving the item through a threshold area or threshold range of the at least one of the one or more sensors (see paras. 0024-0032).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-19, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. (US 2020/0095001) in view of Skaff et al. (US 2017/0286773).  Menon discloses a system/method/computer program product, comprising: a communication interface (122); one or more sensors (see para. 0027); and one or more processors (see para. 0032) coupled to the communication interface and configured to: autonomously operate a robotic structure to move an item along a predetermined path from a source location to a destination location (see paras. 0025-0035), wherein: the predetermined path corresponds to a path along which the item is moved from the source location to the destination location (see para. 0026 and para. 0032); and the predetermined path is planned so that the item is moved within a threshold range of the one or more sensors while the item is moved along the predetermined path (see para. 0027 and paras. 0040-0041); and autonomously operate the robotic structure to place the item at the destination location based at least in part on the plan (see para. 0089).  The one or more processors are further configured to: obtain the plan to operate the robotic structure to move and place the item from the source location to the destination location; and autonomously operate the robotic structure to pick the item from the source location based at least in part on the plan; to autonomously operate the robotic structure to move the item along the predetermined path from the source location to the destination location (see paras. 0025-0035).  To autonomously operate the robotic structure to move the item along a predetermined path from the source location to the destination location comprises: autonomously operate the robotic structure to rotate the item at least when the item is moved within a threshold range of one or more sensors (see paras. 0065-0070).  The threshold range of the one or more sensors corresponds to a field of view of the one or more sensors (the inherent threshold range of all visual sensors corresponds to their field of view).  At least one of the one or more sensors is disposed at a static location relative to a base of the robotic structure of a carriage on which the robotic structure is mounted (see paras. 0087-0093).  Obtaining the plan to operate the robotic structure to move and place the item from the source location to the destination location, comprising: determining the plan based at least in part on a location of at least one of the one or more sensors (see paras. 0087-0093).  Obtaining the plan to operate the robotic structure to move and place the item from the source location to the destination location, wherein: at least one of the one or more sensors is disposed at a static location relative to the robotic structure; and the plan includes running a predefined routine associated with moving the item through a threshold area or threshold range of the at least one of the one or more sensors (see paras. 0087-0093).  Menon discloses all the limitations of the claims, but it does not disclose the one or more sensors comprise a barcode reader or RFID sensor, the item comprises one or more identifiers which comprise a barcode or RFID tag; in response to a determination that at least one of the one or more identifiers was not obtained by one or more sensors, an active measure is performed to cause the one or more sensors to obtain the at least one identifier that was not obtained.  However, Skaff discloses a similar system which includes one or more sensors which comprise a barcode (see para. 0091) or RFID tag (see para. 0066), items comprising one or more identifiers which comprise a barcode (see para. 0091)or RFID tag (see para. 0066); determining whether the one or more sensors obtain the one or more identifiers of the item as the item is moved along the predetermined path and in response to the determination that at least one of the one or more identifiers was not obtained by one or more sensors, an active measure is performed to cause the one or more sensors, to obtain the at least one identifier that was not obtained (see paras. 0134-0136, 0142-0150, and 0153-0158) for the purpose of ensuring the proper identification of the item.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have the one or more sensors comprise a barcode reader or RFID sensor, the items comprise one or more identifiers which comprise a barcode or RFID tag; determining whether the one or more sensors obtain the one or more identifiers of the item as the item is moved along the predetermined path and in response to the determination that at least one of the one or more identifiers was not obtained by one or more sensors, an active measure is performed to cause the one or more sensors to obtain the at least one identifier that was not obtained, as disclosed by Skaff, for the purpose of ensuring the proper identification of the item.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Crest et al. (US 9,878,349) and Hicham et al. (US 10,058,896) disclose robotic systems for picking up and moving items.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653